 THE FORSTON CO.561Claude E. Forston,d/b/a The Forston Co.andRobert M. Stahl,.ClarenceWilshire,Sr.,Don EdwardPemberton,TheodoreAvalos.Cases Nos. 23-CA-1389, 23-CA-1389-2, 23-CA-1389-3,and 23-CA-1400.October 29,1962DECISION AND ORDEROn August 21, 1962, Trial Examiner Samuel Ross issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that he cease and desist therefrom and-take certain affirmative action, as set forth in the attached IntermediateReport.He alsofound that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint, andrecommendeddismissalof such allegations.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supporting-brief, and the Respondent filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3(b) of the Act, the Board,has delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner made-at the hearing and finds that no prejudicial error was committed. The-rulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and briefs, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.ORDERThe Board adoptsas itsOrder the Recommended Order of the Trial'Examiner.'1Appendix A, attached to the intermediate Report, is hereby modified by adding thefollowing immediately below the signature :NOTE -We will notify any of the above-named employees presently serving inthe Aimed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from the-Armed ForcesINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges of unfair labor practices filed by Robert M. Stahl on March 5,1962, by Clarence Wilshire, Sr., on March 13, 1962, by Don Edward Pembertonon March 19, 1962, and by Theodore Avalos on March 23, 1962, all amended onApril9, 1962, the General Counsel of the NationalLaborRelations Board issued'139 NLRB No 42. .562DECISIONS OF NATIONAL LABOR RELATIONS BOARDa consolidated complaint dated April 10, 1962, alleging that Claude E. Forston,d/b/a The Forston Co. (herein called the Respondent), had engagedin and is en-gaging in unfair labor practices within the meaning of Section 8(a) (1) and (3) ofthe National Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519), herein,called the Act.In substance the complaint alleges that during the pendency ofa petition filed with the Board by Local No 54, Sheet Metal Workers InternationalAssociation, AFL-CIO (herein called the Union), for certification as the exclusivebargaining representative of Respondent's employees, the Respondent interrogatedemployees concerning their union activities, threatened to close down its plant be-fore it would recognize a union, threatened employees with loss of employment ifthe Union received a majority of the votes at the Board election, and dischargedand/or laid off the four Charging Parties because of their membership in or activi-ties on behalf of the Union.The Respondent filed an answer denying the sub-stantive allegations of the complaint and the commission of unfair labor practices.Pursuant to due notice, a hearing was held before Trial Examiner Samuel Ross inHouston, Texas, on May 22 and 23, 1962. All parties were represented at thehearing by counsel and were afforded full opportunity to be heard, to introduceevidence, to examine and cross-examine witnesses, to present oral argument, and tosubmit briefs.On June 15, 1962, briefs were filed by the Respondent and the Gen-eral Counsel, which I have carefully considered.Upon the entire record in the case, and from my observation of the witnesses and-their demeanor, I make the following:FINDINGS OF FACTS1.COMMERCEThe Respondent, a sole proprietorship whose principal office and place of businessis located at Houston, Texas, is engaged in the manufacture, fabrication, and saleof air-conditioning units for residential, commercial, and automotive use.Duringthe 12 months preceding the issuance of the complaint, a representative period, theRespondent sold and shipped air-conditioning units valued in excess of $50,000from its plant in Texas to points and places outside the State of Texas.On theforegoing admitted facts, I find and conclude that the Respondent is engaged ininterstate commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No. 54, Sheet Metal Workers International Association, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1.The advent of the UnionAbout the middle of February 1962, afterdiscussion amongRespondent's em-ployees regarding the advisability of representation by a union, employee Robert M.Stahl contacted Louis Krzesienski,an assistantbusinessagentof the Union, andarranged for the latter to meet with the employees.On February 19 or 20,1 all10 of Respondent's employees, and Louis Lang, the sole employee of J-F SalesCompany, an affiliated enterprise,2 met after work with Krzesienski at the 7-11Store "right next door" to the Respondent's premises.At this meeting, all butLang signedunionauthorization cards.Thereafter, on February 21, the Union fileda petition with the Board for certification as the exclusive bargaining representativeof Respondent's employees.3The parties hereto stipulated that a copy of the saidpetition was received by the Respondent, Claude E. Forston, or his wife, Thelma C.Forston,4 on February 23.1 Thisand all dates hereinafter refer to 19G2 unless otherwise specifically noted.2Theprecise relationship between Respondent and J-F Sales Company will be de-scribed and considered hereinafter3 Case No. 23-RC-18684Mrs Forston assists her husband Claude in the management of the business on afull-time basis.She hires and supervisesemployees,manages the office, and participateswith her husband In decisions to discharge and lay off employees. THE FORSTON CO.5632. InterrogationAccording to the credited testimony of Clarence Wilshire, Sr., also known as"Shorty," on the day following the union meeting, Raymond Forston, the brother ofRespondent Claude Forston, asked Wilshire whether he knew anything about theunion meeting, Wilshire replied that he did not, and Forston said that those whoattended would be fired.Later that same week, Raymond Forston admittedlysimilarly interrogated employees Robert M. Stahl, Alvin Emshoff, Don EdwardPemberton, Theodore Avalos, and other employees, regarding whether they hadattended or knew who had attended the union meeting.All of the named employeesdenied knowledge of or attendance at the meeting .5Forston also asked Emshoffand Pemberton whether they knew "Shorty" Wilshire's son, and asked Pembertonwhether Wilshire's boy had asked him to sign any papers for the UnionsRaymondForston admitted that he had engaged in interrogation of Respondent's employees,and that he "might have" so questioned "all of them."Forston further admittedthat he was aware that his brother Claude "was prohibited by the law from [so]inquiring," but testified that he did not regard the proscription as applicable to him-self because he was neither an employee of, nor owned any interest in, the businessof Respondent.Forston also denied that he was requested by his brother to engagein such interrogation, and, although, for reasons hereinafter explicated, I do notregard his testimony as reliable,7 there is no evidence to the contrary in the record.3.Raymond Forston's coercive speechOn the following Monday, February 26, while Respondent's employees were atlunch in the plant, Raymond Forston called them all together and delivered a talkto them about the Union.Forston told the assembled employees that his brotherwas not "at liberty" to talk to them on the subject of the Union, but that since hehad no financial interest in "The Forston Company," there was no reason why hecould not do so.He further told the employees that he knew that they had attendeda union meeting,8 that they were "organizing to join the Union," that he did not"care for unions in small businesses like this," that anyone who had dealings withthe Union was a Communist, that there would never be a union in the plant, andthat before they would let the Union come in, they would padlock the doors .9Atthe hearing herein, Raymond Forston denied that his brother, the Respondent, eitherrequested him to make the talk or even knew about it before he gave it.He ad-mitted, however, that his brother learned of the talk a day or two later, and thatthe latter never disavowed it or told the employees that it was made without hissanction or authority.4.Additional coercionOn March 12, upon the execution by Respondent of a consent-election agreementin the Board proceeding based upon the Union's petition for certification, theRegional Director scheduled the election for Wednesday, March 21.During theperiod immediately preceding the date of the election, Respondent's orders on handfor air-conditioners were concededly very low.On March 15, employee Emshoff,who was working on his last order, asked Raymond Forston whether he would belaid off when he finished working on it.isAccording to Emshoff's uncontradicted5 The record does not disclose what information, if any, was imparted to Forston asa result of his interrogation of the other employees.6 The significance of this latter interrogation is that Wilshire's son, a former em-ployee of Respondent, had visited the plant in December 1981, accompanied by a manwho identified himself to Respondent as "a union representative," and had attempted,unsuccessfully, to speak with Respondent.7 See, e g, footnotes 11, 12, and17, infi as It is, therefore, quite apparent that Forston had not been deceived by the employees'previous denial of attendance at the union meeting.U The foregoing findings are based on the composite testimony of employees Stahl, Wil-shire, Emshoff, Pemberton, and Avalos, and on the testimony and admissions of RaymondForston to the extent that I credit him.The quoted portions above are from Forston'stestimonyIn respect to the threat to close the plant, Forston testified that he said,"If the situation were in my lap, . before I would have a union I would put a padlockon the place " I credit the employees' version of the threat.10The Saturday before, Clarence Wilshire, Sr., had been laid off, allegedly for lack ofwork.672010-63-vol.139-37 564DECISIONS OF NATIONAL LABOR RELATION, S BOARDtestimony, Forston replied that he did not know whether Emshoff would be laid off,that in the past "they had tried to look out after the boys," but "they would knowmore about it Wednesday [the day of the election]."The complaint alleges that theforegoing statement constituted a threat that continuation of employment wasdependent upon the Union's defeat in the election.5.Concluding findings in respect to interference, restraint, and coercionRespondent's answer denies that Raymond Forston is an agent of Respondentwithin the meaning of the Act.The record in respect to Raymond Forston's statusin Respondent's plant is as follows:Raymond Forston has no financial interest in, and is not on the payroll of, theRespondent.He is, however, an equal partner with his brother, the Respondentherein, in an enterprise located at Respondent's premises, known as the J-F SalesCompany, which sells Respondent's products exclusively."There is no physicalseparation of the portion of Respondent's premises used by J-F Sales from the balanceof Respondent's plant.Raymond Forston occupies one of the four private officesin Respondent's office section.Both companies use the same telephone number.12J-F Sales' books and records are maintained in Respondent's office by Respondent'sbookkeeper.Both Raymond Forston and Louis Lang, the employee of J-F Sales,frequently perform work for Respondent in the latter's plant, for which Respondentpays no compensation.Raymond Forston interviews applicants for employment byRespondent, and his recommendations regarding their hiring are generally followed.According to the uncontradicted testimony of Robert M. Stahl, Raymond Forstoneffected Stahl's transfer from Respondent's sheet metal department to the assemblydepartment.Wilshire, Senior, was reemployed by Respondent after an earlier lay-off, by requesting such reemployment from Raymond Forston.Pemberton crediblytestified that he was hired to work for Respondent by Raymond Forston, that thelatter accompanied him into the plant and showed him where he was to work andwith whom.13Alvin Emshoff was interviewed for his job with Respondent byRaymond Forston, was told by the latter that he had a job, what his compensationwould be, and what work he would do. In addition, a number of Respondent'semployees testified that Raymond Forston instructed them in respect to the mannerin which their work was to be done, and told them what to do.In the light of the close integration of the business of Respondent with that of J-FSales, and the regular exercise by Raymond Forston, with Respondent's knowledgeand consent, of supervisory functions in both the hiring, transfer, direction of, andassignment of work to Respondent's employees, the conclusion is inescapable that Re-spondent clothed his brother Raymond with supervisory authority,14 and that, there-fore, the latter was, at the times material herein, an agent of Respondent withinthe meaning of the Act, for whose conduct and statments the Respondent must bearlegal responsibility.15In view of my conclusion above, it follows,a fortiori,that Respondent is respon-sible for Raymond Forston's interrogation, speech, and other antiunion statementsto employees.Accordingly, there remains for consideration whether such conductconstituted interference, restraint, or coercion within the meaning of Section 8 (a) (1)of the Act.Raymond Forston testified that his interrogation of the employees to ascertainthe identity of those who attended the union meeting was motivated solely bycuriosity.In the light of the systematic nature of the interrogation, the admissionthat it was directed to all the employees, the fact that except as to Wilshire, Senior,11Contrary to the testimony of Raymond Forston that J-F Sales sells products of othercompanies, J-F's books and records disclose no purchases from anyone other than theRespondent12Raymond Forston denied that J-F Sales has the same telephone number as TheForston Company.However, contrary to his testimony, the letterheads of the two com-panies (General Counsel's Exhibits Nos. 5 and 6) disclose that they have one telephonenumberin common.11Pemberton was assigned by Raymond Forston to work with Louis Lang, doing moreor less the same kind of production work for Respondent as Lang, although Lang allegedlywas a warehouse employee, not of Respondent, but of J-F Sales.14 In this connection, it will be recalled, as noted above, that it was to Raymond Forstonthat employee Emshoff addressed his inquiry on March 15,as to whether he would belaid off for lack of work.16 Cf.International Association of Machinists,Tool and Die Makers Lodge No. 35(Serrick Corp.)v.NL.R.B.,311 U.S.72, 79-81;Taylor Manufacturing Company, Incor-porated,83NLRB 142, 156-157. THE FORSTON CO.565the interrogation was engaged in on the day Respondent received the Union's petitionfor certification,16 and that Shorty's [Wilshire's] boy is the instigator of this [theUnion's advent]," 17 I am persuaded that the interrogation was engaged in, notout of curiosity, but for the purpose of ascertaining the identity of the employeeor employees responsible for the advent of the Union in the plant. In any event,the Respondent does not contend that the purpose of the interrogation was, eitherto extend recognition to the Union if it represented a majority of the employees, orfor any other lawful purpose.18Moreover, in the case of Wilshire, Senior, theinterrogation was accompanied by the threat that those who attended the union meet-ing would be fired. In addition, after the interrogation, the Respondent engagedin further threats and unfair labor practices as hereinafter found.Under all thecircumstances, I find that Raymond Forston's interrogation of employees, inter-fered with, restrained, and coerced employees in the exercise of their rights guar-anteed by the Act, and thereby Respondent engaged in unfair labor practices withinthe meaning of Section 8(a) (1) of the Act.19Similarly, it is quite evident that the coercive statements of Raymond Forston onFebruary 26, that there would never bea union in the plant, and that before theywould let the Union come in they would padlock the place, constituted a threat ofloss of employment if a majority of the employees designated the Union as theirrepresentative.Accordingly, I conclude that thereby Respondent further inter-fered with, restrained, and coerced employees in violation of Section 8(a)(1) ofthe Act.20Finally, in the context of his prior antiunion statements and threats, RaymondForston's statement to employee Emshoff, that the question of whether Emshoffwould be laid off for lack of work or not would have to wait until Wednesday, thedate of the election, constituted an implicit threat that his continued employmentdepended on the Union receiving less than a majority of the votes in the forthcomingelection.I therefore conclude that Respondent thereby further restrained andcoerced employees in violation of Section 8(a)(1) of the Act. 21B. The discriminatory discharge and/or layoff of employees1.Robert M. StahlStahl was hired by Respondent on January 3 and was first assigned to work inthe sheet metal department.After 4 weeks of admittedly satisfactory work, hewas transferred to the assembly department where his duties consisted principallyof installing coils into air-conditioners.As reported above, about February 15,Stahl enlisted the interest of the Union in representing Respondent's employees, andarranged for the union meeting at which all of Respondent's employees signed unionauthorization cards.On February 23, the Respondent received the Union's petitionfor certification as the employees' representative.On the following day, accordingtoMrs. Forston, she and Respondent discussed whether they should discharge Stahlfor unsatisfactory work habits.During the week following the filing of the petition,Stahl's supervisor, Superintendent LaVerne Green, criticized Stahl regarding theinsufficient volume of work he had performed that morning, and told Stahl that ifhe did not want to work he should punch the clock and go home.22 The followingSaturday Stahl was given his final paycheck by Mrs. Forston and told that hisservices were no longer needed.The Respondent's answer denies knowledge of Stahl's union interest or activity,and asserts that he was discharged for cause.On the issue of knowledge, bothSuperintendent Green and Mrs. Forston denied that they either knew or suspectedthat Stahl was in any way responsible for the advent of the Union in the plant 23Indeed,Mrs. Forston also denied that she had even heard about a union meeting10Wilshire may have been mistaken in regard to the date when he was interrogated.17 Forston at first denied, but later reluctantly admitted,that he said the foregoing toGreen11 Cf.Blue Flash Bxpress, Inc,109 NLRB 591.10Firedoor Corporation of America,127 NLRB 1123,enfd. 291 F 2d 328(CA. 2),cert denied 368 U.S. 92120 Cf.Lee-Rowan Manufacturing Company,129 NLRB 980, 98121 CfStockbridge Vegetable Producers,Inc.,131 NLRB1395-139622 Stahl admitted that he had performed very little work that morning,but testified inexplanation that he was waiting for unfinished parts on which other employees wereworkingStahl's explanation was corroborated by his fellow employee, Theodore Avalos.23The Respondent,Claude Forston,was not called to testify. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Respondent's employees until the hearing in this proceeding 24However, con-trary to this testimony, Green's affidavit, executed before a Board agent, statedthe following: 25Mr. Raymond [Forston] and I both (although we can't prove it) are prettywell convinced that Robert Stahl and Shorty [Wilshire] both were instigatorsof the Union.Mr. [Claude] and Mrs. Forston both agreed that Shortyand Stahl were behind the Union getting in.26In attempted explanation of the apparent conflict between the affidavit and histestimony, Green testified that he was confused by the word "petition" in the affi-davit, and thought it referred to Stahl's unfair labor practice charge.Green'sattempted explanation is patently implausable, and I do not credit it, since the subjectmatter of the entire paragraph concerns who was "the instigator" of the Union'spetition, and not who was responsible for Stahl's filing of an unfair labor practicecharge.Moreover, as found above, it was the receipt of the Union's petition forcertificationwhich triggered Respondent's coercive interrogation of employees toascertain the identity of the employee or employees responsible for the advent oftheUnion in the plant.Accordingly, I conclude that notwithstanding Green'sdenial,27 his affidavit constitutes an admission that he knew or suspected that Stahlwas responsible for the Union's advent prior to Stahl's discharge.The record herein also discloses that Respondent's plant is quite small, thatRespondent employs only a few employees, that Green learned of the Union's meet-ing and advised Raymond Forston thereof on the day after it took place, and thatForston engaged in extensive interrogation of employees regarding the Union'smeeting.Under all these circumstances, it is fairly inferrable that Respondent alsoacquired knowledge that Stahl was interested and/or active in the union movement,and I so find. In any event, since Stahl was discharged by Green, and Green'sknowledge of Stahl's responsibility for the Union's advent is admitted by his affidavit,I conclude that Respondent is chargeable with Green's knowledge.Respondent contends that Stahl was discharged because he allegedly lost interestin his work, and despite repeated reprimands, wandered about the plant talking toother employees.The only direct testimony to support this contention of Respond-ent was that given by Superintendent Green 28Green testified that Stahl's work "wasfair the first few weeks he worked there," but thereafter, "he began to get a littlebit rough on his work," "he burned up some material, and he wouldn't stay on thejob all of the time.He would be around talking to other men, and I [Green] hadto get him back several times to his place of work. I put up with that two or threeweeks before I let him go."Green further testified that Stahl's alleged propensityfor wandering about the plant was "the main" reason 29 for his dissatisfaction withStahl, and that he reprimanded Stahl therefor on six or seven occasions.Whenpressed for details regarding the times when and the incidents for which he adminis-tered the alleged reprimands, Green first professed lack of memory, but then pro-ceeded to give precise details of several occasions when Stahl was not at his placeof work and was ordered by him to return.Green admitted that notwithstandingthe frequency of Stahl's wanderings, he never warned Stahl that he would be firedif he persisted in this practice.241n the light of her brother-in-law's interrogation of employees regarding the unionmeeting, I regard this denial incredible.25General Counsel's Exhibit No. 1.28Although the verb used in the affidavit, "are pretty well convinced," is in the presenttense, and thus, at first blush appears to refer to the date of the affidavit, after Stahl'sdischarge, in the context of the first sentence of the paragraph which refers to the period"after the [Union's] petition was filed," I conclude that Green was referring to beliefshe entertained prior to Stahl's dismissal27For additional reasons more fully set forth hereinafter, I regard Green's testimony asgenerally not worthy of credance2sAs noted above, Respondent, Claude Forston, was not called as a witness.No expla-nation was offered for the failure to do soMrs. Forston testified that on several occa-sions, her husband mentioned Stahl's alleged lack of interest in his work, but since thistestimony is obviously heresay, I do not place any reliance thereon.Mrs. Forston alsotestified that she personally observed Stahl "away from his position" on a few occasions,but in the absence of any testimony that Stahl was either loitering, loafing, or not sup-posed to be where she saw him on those occasions, I regard her testimony in this respectas inconclusive29Green gave no details about any material alledgedly "burned up" by Stahl. THE FORSTON CO.567Contrary to Green's testimony Stahl denied that he had received any reprimandsother than the one, a few days before his discharge, when Green admonished him forlow production.Iwas favorably impressed with Stahl's candor and demeanor, andcredit his testimony in this respect.Conversely, I find it implausible and difficultto believe that if, as Green testified, he had frequently and repeatedly reprimandedStahl for not staying at his place of work, that the latter, a relatively new employee,would ignore the admonitions and reiterate the same offense. It similarly seemsinconceivable that if Stahl had offended in this respect so many times in so short aperiod, that Green would not have warned Stahl that he risked discharge. I findGreen's testimony in respect to Stahl's alleged shortcomings especially difficult tobelieve, in view of the admitted record that after his first 4 weeks of employment,Stahl was complimented for his good work by Mrs. Forston and promised a raiseif he kept it up.On the entire record, I conclude that I can place no credence inGreen's testimony regarding Stahl's alleged unsatisfactory behavior.30Significantly, Stahl was not told at the time he was discharged that his work orwork habits were unsatisfactory, but merely that his services were no longer needed.Admittedly, he was a satisfactory employee until approximately the time that theunion activities of Respondent's employees commenced 31 In the light of Respond-ent's overt opposition to the Union, manifested by the threat to close the plant ifthe Union came in and the intensive interrogation of employees to ascertain who wasresponsible for the Union's interest in the plant, the belief of Superintendent Greenthat Stahl was one of "the instigators," and my disbelief in Green's testimony re-garding Stahl's unsatisfactory work habits, I am persuaded and find that the assertionof Stahl's alleged unsatisfactory work habits as the motive for his dismissal is a merepretext of the Respondent to lend legality to the discharge of the employee itregarded as one of the two "instigators" of the Union, and that the true motivationfor Stahl's discharge was Respondent's hostility to the Union.Accordingly, I con-clude that Respondent thereby discriminated against Stahl in regard to tenure ofemployment, because of his activities on behalf of the Union, and discouragedmembership in the Union, in violation of Section 8(a)(3) and (1) of the Act.2.ClarenceWilshire, Sr.Wilshire was hired by the Respondent about November 1, 1958.He worked forRespondent continuously thereafter, doing principally welding work, until the springof 1961 when he was laid off for lack of work.During the 2 or 3 months that hewas on layoff, Wilshire worked as a welder in a shop "next door" to the Respondent'spremises.As found above, Wilshire applied to Raymond Forston for reemploymentby Respondent and was rehired about June 21.He was again assigned to do weld-ing work. In addition to welding, he also assembled bottoms, condensers, coils,and crated air-conditioners.On February 19 or 20, Wilshire attended the unionmeeting and signed an authorization card for the Union.As noted above, Wilshirewas one of the two employees who was regarded by Respondent as responsible forthe advent of the Union in Respondent's plant.On March 10, the week after Stahl,the other "instigator" of the Union, was discriminatively fired, Wilshire was told byMrs Forston that he was laid off, and he was given a pink slip on which the follow-ing was stated:At this time, we do not have work for you due to reduction in orders we arereceiving which governs our production and warehouse work.T. F.SinceMarch 10, Wilshire has not been offered reemployment, although two otheremployees, subsequently laid off by Respondent for lack of work,32 have receivedsuch offers.ii Additional reasons which appear in the record for not crediting Green's testimonyinclude: (1) Green's testimony that Stahl's work was only "fair" during his first 4 weeksof employment, is obviously less than frank in the light of Mrs Forston's admission thatshe promised Stahl a raise if he kept up his good work , (2) Green first testified that hegave Stahl his final paycheck out in the plant, but later contradicted this testimony andadmitted that Mrs. n'orston had given the check to Stahl in the office; (a) the precisedetails turnished by Green regarding the reprimands he allegedly administered to Stahl,after first professing lack of memory in respect to such details, impels me to doubt theveracity of the details : and (4) Green's denials, that he either knew or told RaymondForston about the union meeting, were contradicted by Forston's testimony that Greenwas the source from whom he learned about it41According to Green, the first time he admonished Stahl for not being at his placeof work was 21/ weeks before his discharge32Don Edward Pemberton and Theodore AN aloe 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel concedes that at the time of Wilshire's termination, thereexisted economic justification for a layoff of employees,but he contends, neverthe-less, that although the form used by Respondent suggests that Wilshire was tempo-rarily laid off, in fact he was discriminatorily and permanently discharged becauseof Respondent'sbelief that he was an"instigator"of the Union in Respondent'splant.For the reasons hereinafter stated,I find ment in the General Counsel'saforestated contention.On cross-examination,Mrs. Forston was asked and admitted that reemploymenthad been offered to Pemberton and Avalos,but not to Wilshire.She then was askedwhether she intended to offer employment to Wilshire,and replied,"Not at thistime."When asked whether she would offer Wilshire employment at any time, sheevaded a direct answer, and testified, "Well, I would not say we would never offerhim employment.He has been in and out a number of times during a period ofyears."She was then asked whether during the investigation of Wilshire'sunfairlabor practice charge, she had made the statement that she would not take Wilshireback under any circumstances.Again she evaded a direct answer, and testified, "Notin exactly those words."Finally, after again attempting to evade a direct answer,she reluctantly admitted that in her affidavit to the Board's agent she stated, "AlsoShorty [Wilshire] will not be recalled as his work has always been on a borderline." 33Mrs. Forston then testified,in attempted explanation,that this statement in her affi-davit had reference only to recalling employees"within the next two or three weeks."In the context of the entire statement,especially the sentence immediately precedingthe reference to Wilshire,that Stahl would not ever be recalled,and the use of theword"also" which associates Wilshire's future employment prospects with that ofStahl, I regard Mrs.Forston'sattempted explanation as patently implausible, andIdo not credit it. In the light of all the foregoing,I conclude that it is quite evi-dent that when Wilshire was allegedly laid off, Respondent's intention was not torecall him at any time, and that the layoff was in fact a permanent discharge.As noted above,Mrs. Forston's affidavit and testimony assigned as the reasonthatWilshire would not be employed, that "his work has always been on a border-line."Presumably,thiswas a reference to some deficiency in the quality of Wil-shire'swork.However, the record is silent in respect to the nature of the allegeddeficiency.On the issue of the motivation for Wilshire's discharge, the followingfacts stand out significantly:(1)With the exception of a 3-month layoff for lack of work, Wilshire worked forRespondent for 31/2 years doing primarily welding work; (2) after his layoff anthe spring of 1961, he was again reemployed for the same work; (3) the recorddoes not disclose that any alleged deficiency in Wilshire'swork was ever called tohis attention; (4) on February 16, just 1 month before his discharge, and beforethe advent of the Union in Respondent'splant,Wilshire was given a raise of 5 centsper hour; 34(5) Respondent concealed from Wilshire the permanence of his ter-mination,and did not tell him that his termination was based on his so-called"borderline" work; (6) all of the other laid-off employees have since been offeredreemployment; and (7) since Wilshire's termination, welding and other work hasbeen available at Respondent's plant 35In the light of the foregoing, and especially the long tenure of Wilshire on thesame job, the absence of any complaints regarding his work, and the raise given tohim shortly before his discharge, I am persuaded and conclude that the assertionthatWilshire's termination was based on his "borderline" work is a further pre-textual device of the Respondent to conceal the real motivation for his discharge.On the record herein,the real reason for Wilshire's termination is readily perceived.As found above, after the Union's petition was filed, Respondent regarded Wilshireas one of the two employees who were the "instigators" of the Union.Thereafter,Respondent engaged in coercive interrogation and threats to close the plant to dis-courage adherence of the employees to the Union.Moreover,as found above,the Respondent also discriminatorily discharged Stahl,the other employee who wasregarded as an "instigator"of the Union.For all of the foregoing reasons, I ampersuaded and find that Respondent discharged Wilshire in order to eliminate fromThe entire statement in this respectreads asfollowsPemberton is on recall status and will be recalled if work picks upOn the otherhand, Robert Stahl will not be recalled in that he was discharged because his workduring the short time he was here was definitely unsatisfactory.Also Shorty willnot be recalled as his work has alwaysbeen ona borderlinei4GeneralCounsel'sExhibit No. 8(b).Most of such work has been performed by Raymond Forston. THE FORSTON CO.569its plant, the other employee who was regarded as responsible for the advent of theUnion in the plant.Accordingly, I conclude that thereby Respondent discriminatedagainstWilshire in regard to the tenure of his employment because of his activitieson behalf of the Union, and discouraged membership in the Union, in violation ofSection 8 (a) (3) and (1) of the Act.3.Don Edward Pemberton and Theadore AvalosOn March 12, after Wilshire's termination, Respondent executed a consent-electionagreement in the Union's representation proceeding, and the Regional Directorscheduled the election for March 21.On March 17, the Respondent laid off twoemployees, Don Edward Pemberton and Theadore Avalos, because of lack of work.The notices advising Pemberton and Avalos of their layoff contained a statementadvising these employees that their "layoff in no way affects your privilege to vote3/21; in case you happen not to be working that day."On April 17, Respondentoffered reemployment to Pemberton but he declined the offer.On or about May 7,Respondent similarly offered reemployment to Avalos, but he likewise elected not toreturn.As noted above, the General Counsel concedes that at the time of the layoff ofPemberton and Avalos, Respondent had no orders on hand and that economicjustification for the layoff existed.He contends nevertheless, that the layoff ofAvalos and Pemberton was discriminatorily motivated "to further dissipate theproposed bargaining unit." 36 In respect to knowledge of Pemberton's union interestand activity, the General Counsel relies on testimony in the record that during theweek after Stahl's discharge, Pemberton and Stahl, while seated and talking to-gether in Stahl's automobile parked near Respondent's premises, were observed byRaymond Forston as the latter drove away from the plant, and that he then droveback to the plant a few minutes later and again observed Pemberton and Stahltogether.37In respect to Respondent's like knowledge of Avalos' union interest,the General Counsel relies on the fact that he worked alongside of Stahl beforethe latter was discriminatorily discharged, and that the Respondent's business is"a small operation."Although I believe that on the entire record herein, including the smallness ofRespondent's plant, there can be little doubt about Respondent's knowledge of theunion interest of Pemberton and Avalos, I nevertheless conclude that the GeneralCounsel has failed to establish discriminatory motivation for their layoff.Thus,the record shows that in prior years, when no union was attempting to securerepresentative status,Respondent laid off employees for lack of work.38More-over, the advice to Pemberton and Avalos that they were privileged to vote, not-withstanding their layoff status, and the subsequent offer of reemployment to bothof these employees, negates the General Counsel's assertion that Respondent, bytheir layoff, was seeking "to dissipate the bargaining unit."Unlike Stahl and Wil-shire, who were regarded by Respondent as "the instigators" of the Union, Pember-ton and Avalos were not in any respect different in respect to their union interest andactivities than all of the other employees who attended the union meeting and signedauthorization cards but were nevertheless retained in Respondent's employ.39 Inthe light of all the foregoing, and the absence of any evidence that but for theirunion interest Pemberton and Avalos would not have been laid off, I conclude thatthe General Counsel has failed to sustain the burden of proving by a preponderanceof the evidence that their layoff was discriminatorily motivated.Accordingly, Ishall recommend that the complaint in this respect be dismissedIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.aeGeneral Counsel's brief, p 7arThere is no allegation in the complaint that this conduct constituted unlawfulsurveillanceWilshire was laid off in 1961 for this reasonauThe small size of Respondent's plant as well as the interrogation of employees pre-viously described, suggest that Respondent also had knowledge of the Union interest of allthe employees. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that he cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged and discriminatorily refused to re-instateRobertM. Stahl and Clarence Wilshire, Sr., I will recommend that theRespondent be ordered to offer them immediate and full reinstatement to theirformer or substantially equivalent positions, 'without prejudice to their seniority andother rights and privileges,and make them whole for any loss of earnings they mayhave suffered because of the discrimination against them,by the payment to eachof them of a sum of money equal to the amount he normally would have earned aswages from the date of the discrimination against him to the date of the offer ofreinstatement, less his net earnings during said period, with backpay computed on aquarterly basis in the manner established by the Board in F. W.Woolworth Com-pany,90 NLRB 289, 291-294.I shall also recommend that the Respondent make available to the Board, uponrequest, payroll and all other records necessary to facilitate the determination of theamounts due under this recommended remedy.In view of the nature and extent of the unfair labor practices committed. andbecause discriminatory discharges go to the very heart of the Act,40 the commissionof other unfair labor practices reasonably may be anticipated. I shall thereforerecommend that the Respondent be ordered to cease and desist from "in any othermanner" infringing upon rights guaranteed to employees by Section 7 of the Act,in addition to those rights found to have been violated herein.In view of the absence of sufficient evidence that Respondent's layoff of DonEdward Pemberton and Theadore Avalos was motivated by antiunion considerations,I shall recommend the dismissal of those allegations of the complaint which chargethat Respondent engaged in unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act, by the layoff of these two employees.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local No. 54, Sheet Metal Workers International Association, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.By discouraging membership in a labor organization through discrimination inemployment, and by interfering with, restraining, and coercing employees in theexercise of their rights under the Act, the Respondent has engaged in and is engag-ing in unfair labor practices affecting commerce within the meaning of Section8(a) (3) and (1) and Section 2(6) and (7) of the Act.3The General Counsel has failed to establish by a preponderance of the evidencein the record, that the Respondent's layoff of Don Edward Pemberton and TheadoreAvalos was motivated by antiunion considerationsRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Claude E. Forston,d/b/a The Forston Co., his agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalf of Local No. 54, SheetMetal WorkersInternationalAssociation, AFL-CIO, or any other labororganiza-tion of his employees, by discharging or refusing to reinstate any employee, or inany other manner discriminating in regard to hire or tenure of employment or anyterm or condition of employment.(b) Interrogating employees concerning union affiliation, attendance at unionmeetings,activities,or desires in a manner constituting interference,restraint,orcoercion in violation of Section8(a) (1).(c)Threatening employees with shutting down the plant or with other economicsanctions to discourage union affiliation or adherence.(d) In any other manner interfering with,restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to join orassistLocal No. 54, Sheet Metal Workers International Association, AFL-CIO, orany other labor organization, to bargain collectively through representatives of their40N L R R. vEntw stle Mfg Co,120 F 2d 532,536 (C A 4) THE FORSTON CO.571own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from engaging in suchactivities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer to Robert M. Stahl and Clarence Wilshire, Sr., immediate and full re-instatement to their former or substantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and make them whole for any loss ofearningstheymay have suffered as a result of the discrimination against them, asprovided in "The Remedy" section of the Intermediate Report.(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records,as set forth in "TheRemedy" section of the Intermediate Report.(c)Post at his plant at Houston, Texas, copies of the attached notice marked"Appendix A." 41Copies of said notice, to be furnished by the Regional Directorfor the Twenty-third Region, shall, after being duly signed by the Respondent, beposted by the Respondent immediately upon receipt thereof, and be maintainedby him for a period of 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be takenby theRespondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Twenty-third Region, in writing, within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps he has taken to comply herewith.42I further recommend the dismissal of the complaint insofar as it alleges thatby the layoff of Don Edward Pemberton and Theadore Avalos, the Respondenthas engaged in unfair labor practices within the meaning of Section 8(a) (3) and (1)of the Act.43 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order42 In the event that this Recommended Order be adopted by the Board, this provisionthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the Labor Management Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of LocalNo. 54, Sheet Metal Workers International Association, AFL-CIO, or anyother labor organization, by discharging or refusing to reinstate any of ouremployees or in any other manner discriminating against our employees inregard to their hire or tenure of employment or any term or condition ofemployment.WE WILL NOT coercively or unlawfully interrogate our employees regardingtheir union membership, activities, or desires.WE WILL NOT threaten our employees with shutting down our plant or withother economic sanctions to discourage their union affiliation or adherence.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist Local No. 54, Sheet Metal Workers InternationalAssociation, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, and to refrain from any or all such activitiesWE WILL offer to Robert M. Stahl and Clarence Wilshire, Sr., immediateand full reinstatement to their former or substantially equivalent positions, with-out prejudice to any seniority or other rights and privileges previously enjoyed, 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDand make them whole for any loss of pay suffered as a result of the discrimina-tion against them.All our employees are free to become or remain or to refrain from becoming orremaining members of Local No.54, Sheet Metal Workers International Associa-tion,AFL-CIO,or any other labor organization.CLAUDE E.FORSTON,D/B/A THE FORSrON CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building,515 Rusk Avenue,Houston 2,Texas,Telephone Number,Capitol 8-0611,Extension 271, if they have any questions concerning this noticeor compliance with its provisions.The Diversey CorporationandLocal 478, International Brother-hood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica.CaseNo. 22-CA-1225.October 29, 1962DECISION AND ORDEROn August 7, 1962, Samuel M. Singer issued his IntermediateReport in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions 1 and brief, and the entire record inthis proceeding, and hereby adopts the findings, conclusions,' andrecommendations of the Trial Examiner.1The Respondent'soffer of proofassertedmerely theconclusion that Carmine Armentiwas a supervisor and contained no allegations of specific facts which, if true, wouldestablishthat the Regional Director was arbitraryand capricious in rejecting the Re-spondent's contentionthat the Union's showing of interest in the representation case wastainted.The burden of alleging such factsis on the partyseeking to attack the actionof the RegionalDirector.Sumner Sand&Gravel Company,128 NLRB 1368, 1371-1372,enfd,293 F. 2d 754 (C.A. 9).1We donot adopt that portion of footnote 10 of theIntermediate Report referring toSection 102.67 of the Board'sRules and Regulations,Series 8, as amended, inasmuch asthat section has no application where a consent-election agreement pursuant to Section102.62(a) of the said rules is involved.139 NLRB No. 45.